ACCEPTED
                                                                                                                                                             03-14-00629-CV
                                                                                                                                                                    4558682
                                                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                                                              AUSTIN, TEXAS
                                                                                                                                                       3/19/2015 10:12:11 AM
                                                                                                                                                            JEFFREY D. KYLE
                                                                                                                                                                      CLERK




                                                                                                                           RECEIVED IN
                                                                                                                     3rd COURT OF APPEALS
                                                                                                                          AUSTIN, TEXAS
                                                                                                                     3/19/2015 10:12:11 AM
                                                              March 19, 2015                                             JEFFREY D. KYLE
                                                                                                                              Clerk

The Honorable Jeffrey D. Kyle
Clerk, Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711-2547


       Re:         03-14-00629-CV; Los Fresnos Consolidated Independent School District and
                   Michael L. Williams, Commissioner of Education, State of Texas v. Jorge
                   Vazquez; In the Third Court of Appeals – Austin, TX

Dear Mr. Kyle:

        This letter is written to notify the Court and all parties of record that I will be on vacation
beginning May 26 through June 2, 2015. Please do not schedule any hearings or other deadlines
in the above-referenced cause during this period of time.

        By copy of this letter, all parties of record have been notified. Thank you for your attention
to this matter and usual courtesies in this regard.

                                            Respectfully,
                                            /s/Jennifer L. Hopgood
                                            JENNIFER L. HOPGOOD
                                            Assistant Attorney General
                                            Administrative Law Division
                                            P.O. Box 12548
                                            Austin, TX 78711-2548
                                            Phone (512) 936-1660; Fax (512) 320-0167
                                            Jennifer.Hopgood@texasattorneygeneral.gov
                                            ATTORNEY FOR MICHAEL WILLIAMS,
                                            TEXAS COMMISSIONER OF EDUCATION


cc: Counsel/Parties of Record




         P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v